CRAWFORD, Judge
(dissenting):
22. I dissent from the majority’s conclusion that the judge erred by applying the incorrect legal standard to appellant’s request to reopen his case to present new evidence. The majority’s standard appears to be that “the primary consideration should be whether discovery of the new evidence is bona fide and whether the new evidence, if true, casts substantial doubt upon the accuracy of the proceedings.”' ¶ 17. But even accepting this as the standard, I do not believe that appellant is entitled to reopen his case based upon the record of this trial. What he sought to offer is neither new evidence nor evidence that impinges upon the accuracy of the findings.
23. The standard of review for whether a judge should declare a mistrial is whether his decision was an abuse of discretion. United States v. Dancy, 38 MJ 1, 6 (CMA 1993). That same standard is applied to the question of reopening one’s case and a motion for a new trial. United States v. Van Tassel, 38 MJ 91, 96 (CMA 1993); see also United States v. Williams, 37 MJ 352, 357 (CMA 1993).
24. RCM 1210(f)(2), Manual for Courts-Martial, United States, 1984, provides as follows:
(f) Grounds for new trial.
(1) In general. A new trial may be granted only on grounds of newly discovered evidence or fraud on the court-martial.
(2) Newly discovered evidence. A new trial shall not be granted on the grounds of newly discovered evidence unless the petition shows that:
(A) The evidence was discovered after the trial;
(B) The evidence is not such that it would have been discovered by the petitioner at the time of trial in the exercise of due diligence; and
(C) The newly discovered evidence, if considered by a court-martial in the light of all other pertinent evidence, would probably produce a substantially more favorable result for the accused.
25. The rationale behind the due-diligence standard in terms of judicial economy and finality applies equally to the motions for mistrial or to reopen. In reviewing a judge’s discretion in determining whether to allow a party to reopen, one must examine the parties’ good faith, negligence in introducing or failing to introduce the evidence, and any deliberate withholding of evidence. State v. Booze, 334 Md. 64, 637 A.2d 1214, 1216-17, 1220 (1994).
26. Appellant was tried in Michigan 14 months after he was with Mr. Sean Duffy at a party in New Jersey and subsequently tested. As this Court indicated in United States v. Scott, 24 MJ 186, 188 (1987), de*250fense counsel has an obligation to investigate his or her case. This obligation applies to the prosecutor as well. Rule 1.3, Rules of Professional Responsibility, TJAG Policy Letter 26 (22 Oct 92). Contrary to the majority’s assertion of marginal inconvenience to the parties, reopening a case involves much more than simply calling Duffy to the witness stand. No prosecutor should agree to calling this witness without having an opportunity to investigate Duffy’s background, examine the scene, determine who else was present at the party and their knowledge of what happened, determine whether other parties may have taken place there, and whether drugs were involved at those parties.
27. In addition to this practical limitation, the judge found a lack of due diligence by the defense. As the judge stated:
Based on the evidence and the defense representations before me, I find that the evidentiary matters raised to me from Mr. Duffy fall under the category of matters that would have been discovered through due diligence. I note that the information about cocaine availability at the party the weekend — two weekends apparently — before the test was known. That cookies were brought back would have been obviously known, and the representations to me indicate that the sister had clearly heard about Mr. Duffy before last night.
28. In fact, defense counsel moved in limine to preclude the Government from introducing any evidence as to a cocaine party at the mother’s house. The parties stipulated to the expected testimony of Special Agent Ricky W. Charles, as follows:
While conducting an investigation involving A1C Fisiorek I had the opportunity to speak with him while he was under rights advisement. During that interview, I asked A1C Fisiorek several questions. He stated to me that on a four day weekend in October 1988 he had traveled to his home in New Jersey. While at home he and several high school buddies were in the basement of his parents’ house. At one point a friend of his pulled out some cocaine and A1C Fisiorek gave that friend a beer mirror from the wall. The friend lined out two lines of cocaine and snorted them. A1C Fisiorek stated that he did not use any cocaine. I asked him about the possibility of someone putting drugs in a drink. A1C Fisiorek said that he left open beer cans sitting around when he went to the bathroom, but didn’t think one of the guys would have spiked the beer with cocaine. Additionally, A1C Fisiorek told me that he did not disclose his pre-enlistment marijuana usage on his enlistment papers. He said that he had used marijuana three to four times a week prior to coming on active duty. He said he had told his recruiter and his recruiter told him to put down his use as experimental.
29. The judge deferred any ruling on the motion in limine to see whether the defense would open the door. Cf. United States v. Turner, 39 MJ 259, 262 n. 1 (CMA 1994). The defense did open the door with this argument:
If he’s going to lie, he had every opportunity in the world. I mean people asked him from the panel what did you have to eat? This is a guy who sat and listened to three days of testimony about how it could have gotten into his food. Three days he sat there and listened to that. He gets up on the stand and he says I don’t have any good reasons. All he had to do is say, jeez, I was at a bar downtown, sitting there with some civilians, drinking a beer, getting drunk, went to the bathroom a million times, came back. I don’t know if I had anything or not. I was so drunk I don’t remember if I was afoot or horseback. Did he say that? No. Did he have any bar stories? No. So if a guy’s going to lie, that’s when he’s going to lie. He sat there and listened to three days worth of how it could have been in his food. The guy would have to be brain dead not to catch on that that’s maybe pretty important.
(Emphasis added.)
30. However, the Government did not seek to introduce the stipulation. It responded as follows to the mistrial motion:
*251Your honor, we maintain that this evidence is not newly discovered and could have been discovered a long time ago, if in fact it even existed prior to the announcement of the findings yesterday.
There’s clearly been an abundance of notice about this gathering that happened in October. The accused has been asked about his food consumption during the time. He was asked back about what the possibilities were, and even from the closing argument of his counsel, he’s been asked to wrack his brain to find any and all possible ways that this may have happened. We would maintain that this is not newly discovered evidence, your honor, and a mistrial should not be declared.
31. If one accepts the defense contention that the party was on October 8, rather than October 15, and the cocaine was related to the party at appellant’s mother’s house, the defense recognized that the nanogram level was such that there had to be an ingestion of cocaine that occurred after the date of the party. Defense counsel knew of the potential for “spiked” food, yet chose not to introduce such evidence because it would have opened the door for the Government to introduce what happened at appellant’s mother’s house. The defense was well aware of the adverse impact this explosive evidence could have at a general court-martial.
32. During the 14 months following appellant’s testing, his family was well aware of the charges against him (see mother’s and sister’s affidavits). Additionally, appellant’s mother and father attended portions of the trial. The sister’s affidavit indicates that “we all knew about Sean Duffy having cocaine in our home.”
33. Closing argument at trial was by the civilian defense counsel who orally argued this case before our Court. This lawyer’s credibility was tested during oral argument when he indicated that appellant was a “supertrooper” and an “outstanding member of the Air Force.” These assertions were immediately rebutted by appellate government counsel, who pointed out that appellant had a prior punishment under Article 15, Uniform Code of Military Justice, 10 USC § 815, for larceny.
34. This is not a case where concerns for justice and reliability of the trial results hinge on reopening findings to present this evidence. On the contrary, not only was this evidence available to the defense, but also it was understandably part of appellant’s trial strategy not to reveal that appellant was exposed to cocaine by a friend at a party in his parents’ home. I submit that had this evidence been presented to the members along with the information about the nanogram level, it certainly would not have brought about a more favorable result for appellant.
35. The defense was not “brain dead” here. Rather, appellant is trying for another “bite at the apple” in an attempt to switch defense strategies by seeking to reopen the trial to introduce evidence of contaminated food brought back to the barracks by appellant — evidence which the judge found “would have been discovered through due diligence.” The majority has not persuaded me that the defense did not have access to this evidence and that the evidence would have produced a substantially more favorable result. Under these circumstances, I conclude that the judge did not abuse his discretion in denying appellant’s request to reopen the trial.